Citation Nr: 1441547	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a staged initial rating in excess of 30 percent for service-connected posttraumatic stress disorder with major depressive disorder and alcohol dependence prior to November 9, 2012 and entitlement to a staged initial rating in excess of 50 percent for service-connected posttraumatic stress disorder with major depressive disorder and alcohol dependence from November 9, 2012.  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to April 2007.  The Veteran received a Purple Heart and Combat Action Ribbon for his service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

During the pendency of the appeal, a November 2012 rating decision granted an initial 50 percent rating for the service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence, effective November 9, 2012, thereby creating staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The issue on appeal has been recharacterized to reflect the assigned staged initial ratings and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's PTSD has been productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter dated May 2007 addressed entitlement to service connection for PTSD and advised the Veteran of the assignment of a disability rating and effective date.  

In this case, the Veteran is appealing the initial rating assignment as to the service-connected PTSD.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA medical treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Following the Board's September 2011 remand, updated VA medical treatment records were requested.  A response indicated that there were no treatment reports from June 2009 to the present.  The Board observes that the most recent VA medical treatment records were dated in March 2009 and printed in April 2009.  Thus, there is a gap in time between April 2009 and June 2009.  However, the Veteran reported to the November 2012 VA examiner that he last received mental health treatment in December 2008 and the record is associated with the claims file.   As a result, a remand for any additional VA medical treatment records is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

The Veteran was provided VA medical examinations in August 2007, July 2008, and November 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   The Board observes that the July 2008 VA examiner did not have access to the Veteran's claims file.  Nonetheless, the Board finds the examination adequate as the examiner elicited a history from the Veteran, examined the Veteran, and recorded the symptoms of PTSD.  The Board finds the examinations are adequate and the November 2012 VA medical examination report complied with the Board's September 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Specific Rating Criteria for rating mental disorders

The Veteran's PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 38 C.F.R. § 4.125 (2013).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Analysis - PTSD

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In consideration of all the evidence of record, the Board finds that the Veteran's PTSD warrants an initial rating of 50 percent for the entire period on appeal.  Although the Veteran did not exhibit all of the symptoms set forth as examples for a 50 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  On VA examination in July 2007, the Veteran reported memory impairment, irritability, anger outbursts, withdrawal from socialization except for his girlfriend and family, difficulty with concentration, and disturbances of motivation and mood.  In addition, the July 2008 VA medical examination report reflects that the Veteran only had one close friend with whom he maintained irregular contact, was depressed and anxious, had problems with concentration, irritability, and memory problems.  The Board finds that the Veteran's PTSD more closely approximates occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, an initial rating of 50 percent is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

However, the Veteran's PTSD is not entitled to an initial rating in excess of 50 percent at any point during the appeal period.  In this respect, the evidence of record, including VA medical treatment records and VA medical examination reports, reflect symptoms such as: depression, anxiety, reported panic attacks, exaggerated startle response, hyperarousal, re-experiencing of trauma, avoidance of trauma-related stimuli, sleep impairment, nightmares, flashbacks, hypervigilance, irritability and anger outbursts, difficulty with concentration, difficulty with relationships and social withdrawal, reported short-term and long-term memory impairment, alcohol dependence, occupational stress, flattened affect, loss of interest in activities, disturbances of motivation and mood, suicidal ideation, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The August 2007 VA medical examination report shows that the Veteran had memory impairment and difficulty with concentration.  He reported an increase in irritability and anger outbursts shortly after his return from Iraq.  He said he used to have a circle of friends, but now rarely socialized with anyone other than his immediate family or his girlfriend.  He acknowledged nonspecific homicidal ideation.  He reported that he was more judgmental and easily irritated by others but denied plans or intentions of harming anyone.  On examination, the Veteran was well-groomed and cooperative throughout testing.  His affect was slightly depressed.  He was oriented to person and place and was one day ahead when guessing the date.  He stated that he sometimes had difficulty keeping track of the date because he worked the nightshift.  His speech was fluent and content was appropriate.  Thought processes were linear and goal directed.  Memory for dates, people, and places was generally intact.  He cited irritability, sleep disturbance, diminished participation in activities, withdrawal from social relationships, difficulty concentrating, hypervigiliance, and exaggerated startle response.  The examiner indicated that the Veteran appeared to have moderate distress due to PTSD, but that his reluctance to discuss anything associated with combat suggested he was more likely to minimize (avoid) rather than exaggerate distress.  He was assigned a GAF score of 55.  The examiner explained that the Veteran experienced moderate symptoms of PTSD, which impaired social functioning as evidenced by decreased participation in activities and lack of relationships with others apart from his girlfriend and immediate family.  

In an August 2007 questionnaire submitted by the Veteran, he indicated experiencing symptoms such as: nightmares, flashbacks, physical symptoms such as rapid heartbeat or increased blood pressure, loss of interest in previously enjoyable activities, difficulty in having close friendships with others, easily startled, uncontrollable anger or being irritable, using drugs and alcohol to cover his feelings, and problems going to sleep or staying asleep at night.  He described his romantic relationship as "great."  He described that his friendships were average and the quality of his life was "good."  

The July 2008 VA medical examination report shows that the Veteran reported problems falling asleep and nightmares.  He worked in a plant on an assembly line for the past year and was bothered by traumatic memories, exaggerated startle response with sudden loud noises, and had problems maintaining concentration.  He lived with his girlfriend of two years and his relationship was strained by memory impairment and irritability.  He snapped at people but was working on walking away when he is frustrated or irritated.  He had one close friend with whom he maintained irregular contact and last saw his friend in January.  He no longer enjoyed hanging out with his friends and received a DUI in January 2008.  On examination, he was oriented and his speech was normal and clear.  His thought process was goal-directed and thought content was without suicidal ideation, homicidal ideation, auditory hallucinations, or visual hallucinations.  He had "ok" maintenance of personal hygiene and there was no inappropriate behavior.  He reported problems remembering well-learned names such as co-workers he worked with for over one year.  He had no obsessive or ritualistic behavior.  He reported daily depression and anxious mood.  His social functioning was impaired by PTSD symptoms as evidenced by limited friendships, loss of interest in activities, memory problems, irritability, alcohol consumption leading to DUI, and depressed and anxious moods.  His occupational functioning was impaired by symptoms as evidenced by traumatic memories at work, problems with concentration, irritability, sleep disturbance leading to drowsiness and short naps during lunch at work, and exaggerated startle response.  His GAF score was 53.  

A December 2008 VA medical treatment record reflects that the Veteran had easy irritability at work.  In another December 2008 VA medical treatment record, he stated that he had some suicidal ideation/homicidal ideation and explained that they "come and go."  He considered his girlfriend good support.  He said he had family around but that he was detached from them emotionally.  He said he had no intentions of hurting himself, but thought about it.  When asked about homicidal ideation, he said he had no plan and the thoughts were fleeting.  He worked in production on an assembly line and disliked his job.  He reported that he attended classes at night and anticipated graduating in two years with a degree in business management.  The Veteran stated that he did not know what he wanted to do with his life.  The VA social worker again brought up the suicide hotline and prevention coordinator, to which the Veteran expressed understanding and denied that he would kill himself.  

The November 2012 VA examination report shows a GAF score of 50 due to "moderate to severe symptoms of PTSD, depression, alcohol use."  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported he was married in October 2012 and stated that he was very lucky to have his wife.  He stated that he was close with his family.  He reported that he had a couple friends that he will hang out with on occasion.  He stated that he went out with his wife's friends and spouses, but if it were up to him, he likely would not do hardly anything socially.  The Veteran stated that he was laid off from his job for around a year and a half.  He was hired back in early 2011 and continued to work there now.  He worked on the assembly line and was generally not having problems at work.  He stated that he was seen once at the Leavenworth VA Medical Center in December 2008 since last review.  He reported that he was drinking approximately five days per week and will drink six to eight beers during the week or a significant amount of liquor.  He was drinking often to enhance his sleep.  The examiner indicated that the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.   

Here, the Board finds that the Veteran's functional impairment and PTSD symptoms are not comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  38 C.F.R. § 4.130.  As examples listed in the criteria for a 70 percent rating, the evidence does not show that the Veteran experienced symptoms such as: speech intermittently illogical, obscure, or irrelevant; obsessional rituals that interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or, inability to establish and maintain effective relationships.  

The Board recognizes that there is evidence that the Veteran has difficulty adapting to stressful circumstances, suicidal ideation, and difficulty with impulse control.  With respect to suicidal ideation, during the November 2012 VA examination, he stated that he had recurrent thoughts of driving into traffic, but no intent.  In a December 2008 VA medical treatment record, the Veteran reported suicidal thoughts, but denied any intent.  With respect to impulse control, the Veteran reported during the August 2007 VA medical examination that he had difficulty controlling his temper and would have angry outbursts especially when he immediately returned from service.  However, the August 2007 VA examiner noted that the Veteran since learned to better control his temper.  The July 2008 VA examiner indicated that his impulse control was "ok."  The November 2012 VA examiner did not indicate that the Veteran had impaired impulse control.  There is no evidence of any periods of violence during the pendency of the appeal.  In addition, while the Veteran may experience depression/panic every day, the evidence does not reflect that this symptom affects his ability to function independently, appropriately, and effectively.  Despite daily depression, he maintains a relationship with his family and girlfriend (now wife), and a job.  With respect to any spatial disorientation, he was off by one day during examination in August 2007, but explained that since he worked the night shift, he sometimes had difficulty keeping track of the date.

In terms of occupational impairment, during his August 2007 VA medical examination, the Veteran stated that he worked building motorcycles.  He reported that he generally liked it, but that he was sometimes bothered by loud noises and was easily startled by a co-worker who poked him and said "boo."  The July 2008 VA medical examination report shows that the Veteran worked in a plant in the assembly line for the past year and was bothered by traumatic memories, exaggerated startle response, and problems maintaining concentration.  While he was unemployed for a certain amount of time during the period on appeal, there was no indication that he was unemployed or fired due to his PTSD.  During the November 2012 VA examination, it was noted that he was currently working and was laid off previously due to a company downsize for about one and one-half years.  He regained his job and worked the day shift on an assembly line.  He reported that he was not "generally having any problems at work."  

Concerning any social impairment, the August 2007 and July 2008 VA medical examination reports show that the Veteran had diminished interest in leisure activities and reported that he had no friends and rarely socialized with others.  He also submitted a statement and explained that he had no friends and did not like to be around anyone.  However, the Veteran has maintained a relationship with his current wife and was married in October 2012.  The November 2012 VA medical examination report shows that the Veteran stated that he was close with his family and had a couple of friends that he would see on occasion.  He went out with his wife's friends and spouses, but that if it were up to him, he likely would not do "hardly anything socially."  He noted that he was last seen for mental health treatment in December 2008.  In a December 2008 VA medical treatment record, he did not discuss any issues with his girlfriend and described her as good support.  

In light of the above, even considering such symptoms as suicidal ideation, difficulty adapting to stressful circumstances, and impaired impulse control, the Veteran's functional impairment does not more closely approximate occupational and social impairment with deficiencies in most areas.  The Board recognizes that while there is occupational and social impairment, it does not more nearly approximate occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent rating.  The Veteran has been noted as appropriately groomed and the VA medical examination reports and treatment records do not reflect impairment of judgment or thinking.  The VA examiners indicated that his thought processes were linear and goal-directed.  Further, the Veteran has maintained employment during his appeal period (except for the period in which he was laid off due to company down-sizing) and recently stated that he generally did not have any problems at work.  While the Board notes that the Veteran has difficulty with relationships, the Veteran was recently married in October 2012 and stated that he was close with his family, although he has noted that he is emotionally detached from them.  In addition, in December 2008, the Veteran noted that he took classes at night and anticipated graduating in two years.  In sum, the Board finds that the Veteran's functional impairment associated with his PTSD is more comparable to occupational and social impairment with reduced reliability and productivity.  Therefore, an initial rating in excess of 50 percent for PTSD is not warranted.  38 C.F.R. § 4.130.  

Finally, the Veteran is not entitled to a 100 percent rating for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, the evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As indicated above, while the Veteran reported that he did not have any friends, he was married in October 2012 and noted during his most recent VA examination that the relationship was going well.  Further, the Veteran also reported that he was close with his family during the November 2012 VA examination.  While the Veteran undoubtedly has occupational impairment, it is not total.  The evidence reflects that the Veteran is currently employed and generally did not have any problems at work.  He reported some suicidal and homicidal ideation, but there is no indication that the Veteran is in persistent danger of hurting himself or others.  He has denied intent to hurt himself or others.  With respect to memory loss, the currently assigned 50 percent rating encompasses short-term and long-term memory impairment.  While the Veteran has difficulty remembering names and tasks, it is not of such a severity that he does not remember the names of close relatives, own occupation, or own name.  In light of the above, the evidence does not reflect total occupational and social impairment and a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

The Board recognizes the Veteran's statements, those of his mother, and his friend.  In a December 2009 letter, the Veteran's friend, C.G.S., stated that the Veteran withdrew from arguments, discussions and altercations at work because of his frustration and temper.  He stated that it was a daily struggle for the Veteran's motivation to complete college, fully engage in his personal relationship, ability to interact with others at work, and move on with life in general.  In a December 2009 statement, the Veteran's mother listed some of the changes that she noticed since the Veteran returned from service.  She stated that he was emotionally disconnected and did not care about anyone other than his immediate family members, had anxiety and mood swings, flashbacks, memory loss (short-term and long-term), and that he rarely talked about what he went through during service.  In a December 2009 letter, the Veteran stated that he had violent dreams and was always on guard when he was at a restaurant, had an alarm in his house, and guns in his closet and under his bed.  He stated that he did not have any friends and only had his immediate family and girlfriend.  He said he could not stand to be around anyone ever.  He explained that he had anger and violence bottled up inside of him and cried when he was alone.  He said that he has uncontrolled outbursts.  The Board considered all of the evidence to include symptoms reported by the Veteran and lay persons, but finds that an initial rating in excess of 50 percent is not warranted because the evidence is more comparable to occupational and social impairment with reduced reliability and productivity.  

Additionally, the Veteran was assigned GAF scores ranging from 50 to higher, indicating serious to moderate impairment.  A GAF score is only one component of a Veteran's disability picture.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are consistent with a rating of 50 percent and no higher.

In light of the above, the Board finds that an initial rating of 50 percent, but no higher, is warranted for PTSD for the entire period on appeal.  There is no identifiable period during which a higher rating would be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to an initial rating in excess of 50 percent, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular consideration 

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for a higher disability rating, but, as detailed above, the Veteran's PTSD does not meet the criteria for a higher rating.  38 C.F.R. § 4.130.  Further, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria specifically allows for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's PTSD.  Finally, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.  


REMAND

In September 2011, the Board determined that the issue of entitlement to a TDIU was part and parcel of the appeal related to the initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board's remand directed that the AOJ to obtain an opinion related to the Veteran's employability and then adjudicate the TDIU issue.  Upon further review, the Board finds that such direction was inappropriate.  While a separate appeal was not perfected as to the issue of entitlement to a TDIU, pursuant to Rice, the TDIU issue is part and parcel of the perfected appeal as to the initial rating assigned.  Thus, the appropriate action is to issue the Veteran and his representative a Supplemental Statement of the Case including a discussion of the applicable laws and regulations with respect to the denial of the issue of entitlement to a TDIU.  The issue must be remanded for such action.   

Accordingly, the issue is REMANDED for the following action:

Issue a Supplemental Statement of the Case readjudicating the TDIU aspect of the initial rating for PTSD, to include on an extra-schedular basis.  Provide the Veteran and his representative with the Supplemental Statement of the Case and an opportunity for a response.  Thereafter, if the benefit remains denied, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


